DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0079953).
Regarding claim 1: Esseghir et al. teaches a resin composition (abstract) comprising an inorganic filler (abstract) which may include andalusite (para. 43), which has the chemical formula Al2SiO5, meaning it has 17.33% by mass silicon and 33.3% by mass aluminum. The average particle size, d50, of the filler can be 0.5-500 µm (para. 47), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping particle size of the inorganic filler in Esseghir et al. and would have been motivated to do so since Esseghir et al. teaches 
Regarding claim 4: Esseghir et al. teaches the epoxy resin (abstract).  Claim 1, from which claim 4 depends, only requires one of the listed thermosetting compounds.  Therefore, since the epoxy is disclosed, the cyanate compound is optional.
Regarding claim 5: Esseghir et al. teaches the epoxy resin (abstract).  Claim 1, from which claim 5 depends, only requires one of the listed thermosetting compounds.  Therefore, since the epoxy is disclosed, the maleimide compound is optional.

Claims 2, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0079953) as applied to claim 1 and in view of Castle et al. (US 2003/0134212).
Regarding claims 2 and 3: Esseghir et al. teaches the basic claimed composition as set forth above.  Not disclosed is the second inorganic filler.  However, Castle et al. teaches alumina having a size of 100 nm, or 0.1 microns (para. 53).  Esseghir et al. and Castle et al. are analogous art since they are both concerned with the same field of endeavor, namely resin compositions with filler.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the second inorganic 
Regarding claims 6-8: Esseghir et al. teaches the basic claimed composition as set forth above.  Not disclosed is the molybdenum compound, the amount, or the surface treatment.  However, Castle et al. teaches molybdenum oxide, which would contain the inorganic oxide/molybdenum oxide throughout the particle (para. 42), in an amount of 1-70% (para. 43), which would overlap the claimed range.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the molybdenum oxide particles of Castle et al. in the composition of Esseghir et al. and would have been motivated to do so in order to impart electrically conductive characteristics. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767